Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 drawn to Figs. 12-13 relating to claims 1-15 and 19- 20 in the reply filed on 1/13/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends on claim 16 which has not been elected.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US10281159) in view of Furukawa (JP 2010032120) with citations made to attached machine translations.
Regarding claim 1, Park teaches a cooking apparatus comprising: a cavity (Fig. 1 cooking compartment 12); a steam generator arranged at a rear of the cavity and configured to generate steam (Col. 5 lines 30-33 a steam generator 60 to generate steam , Fig. 3 at rear of compartment); a water supply device arranged above the cavity and configured to supply water to the steam generator (Col. 6 lines 40-43 water supply device 20 to supply water, Fig. 2 above the compartment); a steam pipe configured to connect the steam generator to the cavity to supply the steam generated by the steam generator to the cavity (Col. 8 lines 45-50 steam supply tube 66, supplies steam to cooking compartment); a water supply control valve arranged between the water supply device and the steam generator and configured to adjust a level of water in the steam generator the water supply control valve including: a housing (Col. 6 lines 30-34 water vessel 50, attached to valve 95), an inlet portion arranged on an upper end of the housing (Col. 6 lines 54-60 water vessel 50 includes the inlet hole 52) , 
However, Furukawa teaches a float ([0028]float 104) configured to move within the housing to open the inlet portion while a level of water in the housing is at a first level ([0059] float 104 opens through hole 109 when water in reservoir drops), and move within the housing to close the inlet portion while the level of water in the housing is at a second level above the first level ([0060] float 104 closes through hole 109 when water level is raised), wherein a buoyancy of the float is greater than gravity caused by a weight of the water supplied by the water supply device and flowing to the water supply control valve ([0028] float 104 floated on water collected in water reservoir).
Park and Furukawa are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Park to incorporate the teachings of Furukawa to have a float that will open and close a water inlet based on the water level in order to have a reliable amount of water stored in the reservoir and to have a supply of water to be heated (Furukawa [0020]).
Regarding claim 2, Park and Furukawa teach the cooking apparatus of claim 1, and Park teaches the water supply device is arranged above the water supply control valve (Fig. 3 water supply device 20, above valve 95).
Regarding claim 3, Park and Furukawa teach the cooking apparatus of claim 1, but Park is silent on while the drain valve is in a closed state, the level of water in the housing and the level of water in the steam generator are the same along a vertical direction.
However, Furukawa teaches while the drain valve is in a closed state, the level of water in the housing and the level of water in the steam generator are the same along a vertical direction (Fig. 1, water level in water reservoir 105 shown to be same as water level in steam generator  101).
It would have been obvious to have modified Park to incorporate the teachings of Furukawa to have in a closed state, the level of water in the housing and the level of water in the steam generator are the same along a vertical direction in order to have a reliable amount of water stored in the reservoir and to have a supply of water to be heated (Furukawa [0020]).
Regarding claim 4, Park and Furukawa teach the cooking apparatus of claim 3, and Park teaches wherein the steam generator comprises a heater configured to heat the water in the steam generator (Col. 8 lines 45-50 heater 64 to heat water in steam container 62), but is silent on wherein, when the water in the steam generator is evaporated by the heater and the level of water of the steam generator is lowered, the level of water in the housing is lowered in conjunction therewith through the connection pipe, and the float moves downward so as to open the inlet portion.
However, Furukawa teaches when the water in the steam generator is evaporated by the heater and the level of water of the steam generator is lowered ([0059] steam generator 3 evaporates water in reservoir), the level of water in the housing is lowered in conjunction therewith through the connection pipe ([0041] float 103 controls the supply of water from tank 103) and the float moves downward so as to open the inlet portion ([0059] float 104 opens through hole 109 when water in reservoir drops).
It would have been obvious to have modified Park to incorporate the teachings of Furukawa to have the water in the steam generator evaporate and have a water level lowered with the level of the water in the housing and in the float in order to have a reliable amount of water stored in the reservoir and to have a supply of water to be heated (Furukawa [0020]).
Regarding claim 5, Park and Furukawa teach the cooking apparatus of claim 4, and Park teaches wherein while the inlet portion is opened, water flows into the water supply control valve through the water supply pipe (Col. 6 lines 54-60 supplies water through the first water supply tube 91 to inlet 52 of water vessel 50) and the water flowing into the water supply control valve flows into the steam generator through the connection pipe thereby increasing the level of water in the steam generator (Col. 6 lines 21-23 second water supply tube 92, connecting the water vessel 50 and steam generator 60, which will increase the water level in the steam generator).
Regarding claim 6, Park and Furukawa teach the cooking apparatus of claim 5, but Park is silent on the float closes the inlet portion when the level of water in the housing is increased to a predetermined height ([0060] float 104 closes through hole 109 when water level is raised).
However,  Furukawa teaches the float closes the inlet portion when the level of water in the housing is increased to a predetermined height ([0060] float 104 closes through hole 109 when water level is raised).
It would have been obvious to have modified Park to incorporate the teachings of Furukawa to have the float close the inlet portion when the level of water in the housing is increased to a predetermined height in order to have a reliable amount of water stored in the reservoir and to have a supply of water to be heated (Furukawa [0020]).
Regarding claim 11, Park and Furukawa teach the cooking apparatus of claim 1, but and Park teaches the water supply control valve comprises: a pressure adjustment hole arranged on an upper end of the housing to connect the housing to an outside of the housing to allow water flowing into the 
Regarding claim 12, Park and Furukawa teach the cooking apparatus of claim 1, but is silent on wherein the float comprises: an opening and closing portion arranged at an upper end of the float to open and close the inlet portion according to the level of water in the housing.
However, Furukawa teaches the float comprises: an opening and closing portion ([0059] through hole 109) arranged at an upper end of the float to open and close the inlet portion according to the level of water in the housing ([0059] float 104 opens through hole 109 when water in reservoir drops, [0060] float 104 closes through hole 109 when water level is raised).
It would have been obvious to have modified Park to incorporate the teachings of Furukawa to have the float comprise an opening and closing arranged at an upper end of the float to open and close the inlet portion according to the level of water in the housing in order to have a reliable amount of water stored in the reservoir and to have a supply of water to be heated (Furukawa [0020]).
Regarding claim 13, Park and Furukawa teach the cooking apparatus of claim 1, and Park teaches wherein the connection pipe comprises: a first connection pipe configured to connect the steam generator to the drain valve (Col. 6 lines 55-60 drain tube 94 connected to steam generator 60, and drainage pump 49, and a second connection pipe connected to the water supply control valve and a part of the first connection pipe (Col. 6 lines 21-23 second water supply tube 92 connected to valve 95 and steam generator 60, which connects to the drain tube 94).
Regarding claim 19, Park teaches wherein the water supply control valve (valve 95) comprises a housing (Col. 6 lines 30-34 water vessel 50, attached to valve 95), an inlet portion arranged on an upper end of the housing and connected to the water supply pipe (Col. 6 lines 54-60 water vessel 50 includes the inlet hole 52), but is silent on a float configured to move within the housing to open the inlet portion 
However, Furukawa teaches a float ([0028]float 104) configured to move within the housing to open the inlet portion while a level of water in the housing is at a first level ([0059] float 104 opens through hole 109 when water in reservoir drops)and move within the housing to close the inlet portion while the level of water in the housing is at a second level above the first level ([0060] float 104 closes through hole 109 when water level is raised).
 It would have been obvious to have modified Park to incorporate the teachings of Furukawa to have a float that will open and close a water inlet based on the water level in order to have a reliable amount of water stored in the reservoir and to have a supply of water to be heated (Furukawa [0020]).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US10281159) and Furukawa (US JP2010032120) as applied to claim 1 above, and further in view of Shon (US 20070114222).
Regarding claim 7, Park and Furukawa teach the cooking apparatus of claim 1, but are silent on wherein the float comprises a side surface, wherein one side of the side surface comprises a cutting portion formed to be more spaced apart from an inner surface of the housing than another surface of the float.
Shon teaches the float comprises a side surface (float 62, having side surfaces), wherein one side of the side surface comprises a cutting portion formed to be more spaced apart from an inner surface of the housing than another surface of the float ([0070] float has a centrally opened doughnut shape, inner part of doughnut shape float more spaced apart from inner surface of housing than outer surface of doughnut shape float).
Park, Furukawa, and Shon are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Park and Furukawa to incorporate the teachings of Shon to have side surfaces and one side of the side surface comprises a cutting portion formed to be more spaced apart from an inner surface of the housing than another surface of the float in order to allow for a sensor to be placed in the cut out (Shon [0070]).
Regarding claim 8, Park, Furukawa, and Shon teach the cooking apparatus of claim 7, and Park teaches wherein the water supply control valve further comprises: an outlet portion connected to the connection pipe to discharge the water in the housing to an outside of the housing (Col. 6 lines 30-35 valve 95 as an outlet of vessel 50, connected to second water supply tube 92), and arranged below a lower end of the housing to be adjacent to a space between the cutting portion and the inner surface of the housing (valve 95, Fig. 3 lower end of housing, between where float and inner surface would be positioned).
Regarding claim 9, Park, Furukawa, and Shon teach the cooking apparatus of claim 8, and Park teaches the outlet portion is provided in a tubular shape extending in a lower direction from the lower end of the housing, wherein the outlet portion is provided to be cut obliquely about a vertical direction (valve 95, Fig. 3 shown extending in lower direction from lower end of housing, tubular shape).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US10281159) and Furukawa (US JP2010032120) as applied to claim 1 above, and further in view of Kim (KR 101283941) with citations made to attached machine translation.
Regarding claim 10, Park and Furukawa teach the cooking apparatus of claim 1, but are silent on wherein the water supply device comprises: a water tank configured to store water, and a pressure adjustment hole configured to connect the water tank to an outside of the water tank to allow water stored in the water tank to be affected by atmospheric pressure.
However, Kim teaches the water supply device comprises: a water tank configured to store water ([0025] water tank 1) , and a pressure adjustment hole configured to connect the water tank to an outside of the water tank to allow water stored in the water tank to be affected by atmospheric pressure ([0025] air discharge hole 14a for tank 1, Fig. 1).
Park, Furukawa, and Kim are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Park and Furukawa to incorporate the teachings of Kim to have a water tank to store water and a pressure adjustment hole connected to the water tank and to the outside in order to discharged air collected into the water tank to the outside ([0025] air discharge hole 14a for tank 1, Fig. 1).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US10281159), Furukawa (US JP2010032120), and Kim (KR 101283941)  as applied to claim 10 above, and further in view of Carnevali (US 20200281355) with a priority fate of 11/17/2017.
Regarding claim 14, Park, Furukawa, and Kim teach the cooking apparatus of claim 10, and Park teaches a controller (control panel 15) and the controller drives the steam generator after a predetermined period of time (Col.1 0 lines 15-20 heater 64 turned on for a certain time period) but is silent on wherein the water tank is moveable between a first position in which the water tank is exposed to an outside of the cooking apparatus to receive water, and a second position in which the water tank is inside the water supply device so as to cause water to flow to the water supply pipe.
However, Carnevali teaches the water tank is moveable between a first position in which the water tank is exposed to an outside of the cooking apparatus to receive water ([0039] removable tank, where tank is ejected for filling), and a second position in which the water tank is inside the water supply device so as to cause water to flow to the water supply pipe ([0039] tank easily inserted into appliance).
Park, Furukawa, Kim, and Carnevali are considered to be analogous to the claimed invention because they are in the same field of water supply devices. It would have been obvious to have modified Park, Furukawa, and Kim to incorporate the teachings of Carnevali to have a tank that is movable to a first position outside of the apparatus and movable to a second position in the water supply device for water to flow in order to allow the water tank to be freshly filled when stating a cooking cycle ([0003] Carnevali).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US10281159) and Furukawa (US JP2010032120) as applied to claim 1 above, and further in view of Shim (KR 20080012601).
Regarding claim 15, Park and Furukawa teach the cooking apparatus of claim 1, but are silent on wherein the water supply control valve further comprises: a rotating member having one side connected to the float, and an opening and closing portion connected to another side, where the rotating member is configured to open and close the inlet portion in conjunction with a vertical movement of the float.
However, Shim teaches the water supply control valve further comprises: a rotating member (Pg. 13 lines 525-535 lever 52 rotates) having one side connected to the float (Pg. 13 lines 525-535 Fig. 6 lever 52 connected to float 51), and an opening and closing portion connected to another side where the rotating member is configured to open and close the inlet portion in conjunction with a vertical movement of the float (Pg. 13 lines 535-545 float 51 causes lever 52 to rotate and open and close water inlet 54).
Park, Furukawa, and Shim are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Park and Furukawa to incorporate the teachings of Shim to have the water supply control having a rotating .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US10281159) in view of Furukawa (US JP2010032120) and in further view of Shon (US 20070114222) with citations made to attached machine translations.
Regarding claim 20, Park teaches a cooking apparatus comprising: a cavity (Fig. 1 cooking compartment 12); a steam generator arranged at a rear of the cavity and configured to generate steam (Col. 5 lines 30-33 a steam generator 60 to generate steam , Fig. 3 at rear of compartment); a water supply device arranged above the cavity and configured to supply water to the steam generator (Col. 6 lines 40-43 water supply device 20 to supply water, Fig. 2 above the compartment); a steam pipe configured to connect the steam generator to the cavity to supply the steam generated by the steam generator to the cavity (Col. 8 lines 45-50 steam supply tube 66, supplies steam to cooking compartment); a water supply control valve arranged between the water supply device and the steam generator and configured to adjust a level of water in the steam generator the water supply control valve including: a housing (Col. 6 lines 30-34 water vessel 50, attached to valve 95), an inlet portion arranged on an upper end of the housing (Col. 6 lines 54-60 water vessel 50 includes the inlet hole 52) ,  an outlet portion (Col. 6 lines 21-23 valve 95 connected to water vessel 50, being an outlet portion) and a water supply pipe configured to connect the water supply device to an upper end of the water supply control valve (Col. 6 lines 54-60 first water supply tube 91 connects to inlet 52 of water vessel 50);, a connection pipe configured to connect a lower end of the water supply control valve to a lower end of the steam generator (Col. 6 lines 21-23 second water supply tube 92, connecting the water vessel 50 and steam generator 60); the outlet portion of the water supply control valve being connected to the connection pipe to discharge the water in the housing to an outside of the housing (Col. 6 lines 21-23 
Furukawa teaches a float ([0028]float 104) configured to move within the housing to open the inlet portion while a level of water in the housing is at a first level ([0059] float 104 opens through hole 109 when water in reservoir drops), and move within the housing to close the inlet portion while the level of water in the housing is at a second level above the first level ([0060] float 104 closes through hole 109 when water level is raised), the float including an opening and closing portion arranged at an upper end of the float to open and close the inlet portion ([0059] through hole 109).
It would have been obvious to have modified Park to incorporate the teachings of Furukawa to have a float that will open and close a water inlet based on the water level in order to have a reliable amount of water stored in the reservoir and to have a supply of water to be heated (Furukawa [0020]).
Shon teaches a side having a cutting portion formed by being cut out to be more spaced apart from an inner surface of the housing than another side ([0070] float has a centrally opened doughnut shape, inner part of doughnut shape float more spaced apart from inner surface of housing than outer surface of doughnut shape float).
It would have been obvious to have modified Park and Furukawa to incorporate the teachings of Shon to have one side of the side surface comprises a cutting portion formed to be more spaced apart 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        3/8/2022

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761